The opinion of the court was delivered by
Dennison, P. J. :
The brief of the plaintiff in error contains no assignments of error.
The petition in error alleges : (1) That the court erred in sustaining the demurrer of the defendant in error, plaintiff below, to the evidence of the plaintiffs in error, defendants below ; (2) that the court erred in overruling the motion for a new trial, filed by plaintiff in error in the court below; (3) that the court erred in giving judgment for the Kansas First Mortgage Company, when it ought to have been given for the plaintiff in error.
If the court errs in sustaining a demurrer it must be given a chance to correct the errors by a motion for a new trial. The record contains no ruling upon the motion for a new trial. We cannot decide that the .court erred in overruling the motion for a new trial .for we are not advised what its ruling was. The rec,ord contains no copy of the journal entry of judgment. We doubt whether the papers attached to the petition in error constitute a valid case-made.
The judgment of the district court is affirmed.